Exhibit 10.5
 
[logo.jpg]

 
SOP08008A


THIS OPTION HAS BEEN ISSUED PURSUANT TO EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), AND THE
QUALIFICATION REQUIREMENTS OF APPLICABLE STATE SECURITIES LAWS (THE "LAWS"). IT
IS UNLAWFUL TO EXERCISE, SELL, PLEDGE OR OTHERWISE DISPOSE OF THIS OPTION, OR
ANY INTEREST THEREIN, OR RECEIVE ANY CONSIDERATION THEREFOR, IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND QUALIFICATION UNDER THE
LAWS, UNLESS EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION REQUIREMENTS
ARE AVAILABLE.


THIS OPTION MAY BE EXERCISED ONLY IN ACCORDANCE WITH THE TERMS OF THIS STOCK
OPTION AGREEMENT.


BOARD MEMBER - NONSTATUTORY STOCK OPTION AGREEMENT


NutraCea, a California corporation (the "Company"), hereby grants to DAVID
BENSOL (the "Optionee"), an option (the "Option") to purchase a total of 100,000
shares of common stock of the Company (the "Common Stock") at an exercise price
(the "Exercise Price") equal to $1.49 per share, which is above the fair market
value of the Company's Common Stock on the date of the grant, in all respects
subject to the terms, definitions and provisions of this Nonstatutory Stock
Option Agreement (the "Agreement"). Date of Grant: January 8, 2008.




1. Nature of the Option. The Option is intended to be a nonstatutory option and
not an incentive stock option within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the "Code").
 
2. Payment of Exercise Price.
 
(a) Method of Payment. Payment of the Exercise Price for shares purchased upon
exercise of the Option shall be made (i) by delivery to the Company of cash or a
check to the order of the Company in an amount equal to the purchase price of
such shares; (ii) subject to the consent of the Company, by delivery to the
Company of shares of Common Stock of the Company then owned by the Optionee
having a fair market value equal in amount to the purchase price of such shares
in accordance with Section 2(b); or, (iii) by any other means approved by the
Board of Directors and which is consistent with applicable laws and regulations
(including, without limitation, the provisions of Rule 16b-3 under the
Securities Exchange Act of 1934 and Regulation T promulgated by the Federal
Reserve Board); or (iv) by any combination of such methods of payment.
 

--------------------------------------------------------------------------------


(b) Method of Payment - Public Market. In the event there exists a public market
for the Company's Common Stock on the date of exercise, payment of the exercise
price may be made by surrender of shares of the Company's Common Stock. In this
case payment shall be made as follows:
 
 
(i) Optionee shall deliver to the Secretary of the Company a written notice
which shall set forth the portion of the purchase price the Optionee wishes to
pay with Common Stock, and the number of shares of such Common Stock the
Optionee intends to surrender pursuant to the exercise of this Option, which
shall be determined by dividing the aforementioned portion of the purchase price
by the average of the last reported bid and asked prices per share of Common
Stock of the Company, as reported in The Wall Street Journal (or, if not so
reported, as otherwise reported by the National Association of Securities
Dealers Automated Quotation (NASDAQ) System or, in the event the Common Stock is
listed on a national securities exchange, or on the NASDAQ Small-Cap Market of
any successor national market system, the closing price of Common Stock of the
Company on such exchange as reported in The Wall Street Journal) for the day on
which the notice of exercise is sent or delivered;
 
(ii) Fractional shares shall be disregarded and the Optionee shall pay in cash
an amount equal to such fraction multiplied by the price determined under
subparagraph (i);
 
(iii) The written notice shall be accompanied by a duly endorsed blank stock
power with respect to the number of Shares set forth in the notice, and the
certificate(s) representing said Shares shall be delivered to the Company at its
principal offices within three (3) working days from the date of the notice of
exercise;
 
(iv) The Optionee hereby authorizes and directs the Secretary of the Company to
transfer so many of the Shares represented by such certificate(s) as are
necessary to pay the purchase price in accordance with the provisions herein;
 
(v) If any such transfer of Shares requires the consent of the California
Commissioner of Corporations or of some other agency under the securities laws
of any other state, or an opinion of counsel for the Company or Optionee that
such transfer may be effected under applicable federal and state securities
laws, the time periods specified herein shall be extended for such periods as
the necessary request for consent to transfer is pending before said
commissioner or other agency, or until counsel renders such an opinion, as the
case may be. All parties agree to cooperate in making such request for transfer,
or in obtaining such opinion of counsel, and no transfer shall be effected
without such consent or opinion if required by law; and
 
(vi) Notwithstanding any other provisions herein, the Optionee shall only be
permitted to pay the purchase price with shares of the Company's Common Stock
owned by him as of the exercise date in the manner and within the time periods
allowed under Rule 16b-3 promulgated under the Securities Exchange Act of 1934
as such regulation is presently constituted, as it is amended from time to time,
and as it is interpreted now or hereafter by the Securities and Exchange
Commission and any such shares have been held by the Optionee for not less than
six (6) months.
 

--------------------------------------------------------------------------------


3. Exercise of Option. The Option shall vest and become exercisable during its
term, subject to the provisions of Section 5 below, as follows:
 
(a) Vesting and Right to Exercise.
 
(i) The Option hereby granted shall vest and become exercisable on a prorated
basis over a twelve-month period beginning January 8, 2008 - 1/12th of the
option shares vest on the last day of each month of 2008. The option will be
fully vested on December 31, 2008.
 
Subject to the provisions of subparagraph (ii) and (iii) below, the Optionee can
exercise any portion of the Option, which has vested until the expiration of the
Option term.


If a "change of control" of the Company should occur, as defined below, then the
Option shall immediately vest and become exercisable in full. For purposes of
the foregoing provision, a "change in control" means the occurrence of any of
the following:


(A) any "person," as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as emended (the "Exchange Act") (other than the
Company or its existing shareholders) is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company (or a successor to the Company) representing 50% or
more of the combined voting power of the then outstanding securities of the
Company or such successor;


(B) the dissolution of the Company or liquidation of more than 50% or more in
value of the assets of the Company, (ii) or any merger or reorganization of the
Company whether or not another entity is the survivor, (iii) a transaction
(other than the initial public offering of the Company's shares) pursuant to
which holders, as a group, of all of the shares of the Company outstanding
before the transaction, hold, as a group, less than 50% of the combined voting
power of the Company or any successor company outstanding after the transaction,
or (iv) any other event or series of events which the Optionee determines, in
his discretion, would materially alter the structure of the Company or its
ownership.


(ii) In the event of the Optionee's death, disability, other termination of
employment or ceases to be a member of the Board prior to exercise, the
exercisability of the Option shall be governed by Section 5 below.
 
(iii) The Option may be exercised in whole or in part but may not be exercised
as to fractional shares.
 

--------------------------------------------------------------------------------


 
(b) Method of Exercise. In order to exercise any portion of the Option, the
Optionee shall execute and deliver to the Chief Financial Officer of the Company
the Notice of Exercise of Stock Option in the form attached hereto as Exhibit
"A," together with the Consent of Spouse. The Notice of Exercise must be
accompanied by payment in full of the aggregate purchase price for the Shares to
be purchased in the type of consideration set forth in Section 2. The Notice of
Exercise may be delivered to the Company at any time. The certificate(s) for the
Shares as to which the Option has been exercised shall be registered in the name
of Optionee or his designee.
 
(c)  Surrender of Options. If the Stock is publicly traded, by surrendering the
right to purchase a certain number of Shares under the Option and using the
appreciated value of the Shares surrendered, defined as the Fair Market Value
less the Exercise Price of the Shares surrendered. By way of example, if the
Optionee surrenders the right to purchase 40 shares on a date when the Fair
Market Value is $8.125 per Share and the Exercise Price is $3.25 per share, then
the Optionee could purchase ($8.125 - $3.25 = $4.875 x 40 shares = $195.00
divided by $3.25 = 60 shares), and the number of shares purchasable under the
Option would be reduced by 100 shares.
 
(d) Restrictions on Exercise. This Option may not be exercised if the issuance
of the shares upon such exercise or the method of payment of consideration for
such shares would constitute a violation of any applicable federal or state
securities law or any other law or regulation. As a condition to the exercise of
the Option, the Company may require the Optionee to make any representation or
warranty to the Company at the time of exercise of the Option as in the opinion
of legal counsel for the Company may be required by any applicable law or
regulation, including the execution and delivery of an appropriate
representation statement. The stock certificate(s) for the Shares issued upon
exercise of the Option may bear appropriate legends restricting transfer.
 
(e) Delivery of Certificates. The Company shall deliver the certificate(s) for
the Shares issued upon exercise of the Option to the Optionee as soon as is
practicable; provided, however, that if any law or regulation requires the
Company to take action with respect to such shares before the issuance thereof,
including, without limitation, actions taken pursuant to Section 6 below, then
the date of delivery of such Shares shall be extended for a period necessary to
take such action.
 
4. Non-Transferability of Option. This Option may be exercised during the
lifetime of the Optionee only by the Optionee and may not be transferred in any
manner other than by will or by the laws of descent and distribution. The terms
of this Option shall be binding upon the executors, administrators, heirs and
successors of the Optionee.
 

--------------------------------------------------------------------------------


5. Term of the Option. Except as otherwise provided in this Agreement, to the
extent not previously exercised, the right to exercise the Option shall
terminate on January 8, 2013. Notwithstanding the foregoing, if an Optionee
ceases to be a Board Member of the Company for any reason, except death and
disability, he or she may, but only within ninety (90) days after the date he or
she ceases to be a Board Member of the Company, exercise his or her Option to
the extent that he or she was entitled to exercise it at the date of such
termination, and in the case of the Optionee's death or disability, the Optionee
(or the Administrator or Executor or other Representative of the Optionee's
estate) may, but only within one (1) year after the date he or she ceases to be
a Board Member of the Company due to death or disability, exercise his or her
Option to the extent that he or she was entitled to exercise it at the date of
such termination; provided, however that in no event may the Option be exercised
after the five (5) year term has expired. To the extent that the Optionee was
not entitled to exercise an Option at the date of such termination, or if he or
she does not exercise such Option (which he or she was entitled to exercise)
within the time specified herein, the Option shall terminate.
 
6. Adjustments Upon /Changes in Capitalization; Other Adjustments. Subject to
any required action by the shareholders of the Company, the number of Shares and
the Exercise Price shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, combination, reclassification, the payment of a
stock dividend on the Common Stock or any other increase or decrease in the
number of shares of Common Stock of the Company effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been "effected
without receipt of consideration." Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issue by the Company of shares of stock
of any class, or securities convertible into shares of stock of any class, shall
affect and no adjustment by reason thereof shall be made with respect to, the
number of shares subject to, or the Exercise Price of, this Option.
 
The Board may, if it so determines in the exercise of its sole discretion, also
make provision for adjusting the number of shares, as well as the Exercise
Price, in the event that the Company effects one or more reorganizations,
recapitalizations, rights offerings, or other increases or reductions of shares
of its outstanding common stock, and in the event of the Company being
consolidated with or merged into any other corporation; provided, however, that
in no event shall the Optionee be adversely affected by such adjustment.
 
The Board may, if it so determines in the exercise of its sole discretion, also
make provision for changing, modifying, amending or adjusting any of the terms
of this Option solely in order for the Company to perfect a significant
financing; provided, however, that in no event shall the Optionee be adversely
affected by such adjustment.
 
7. Rights of Shareholder. Optionee shall have no rights as a shareholder with
respect to the shares until the date of the issuance or the transfer to the
Optionee of the certificate(s) for such shares and only after the Exercise Price
for such shares has been paid in full.
 

--------------------------------------------------------------------------------


8. Amendment. Except as set forth in Section 6, this Agreement may not be
amended without the written consent of the Optionee.
 
9. Income Tax Withholding. The Optionee authorizes the Company to withhold, in
accordance with applicable law from any compensation payable to him or her, any
taxes required to be withheld by federal, state or local laws as a result of the
exercise of this Option. Furthermore, in the event of any determination that the
Company has failed to withhold a sum sufficient to pay all withholding taxes due
in connection with the exercise of this Option, the Optionee agrees to pay the
Company the amount of such deficiency in cash within five (5) days after
receiving a written demand from the Company to do so, whether or not Optionee is
an employee or director of the Company at that time.
 
10. Investment Representations; Legends.
 
(a) Representations. The Optionee represents, warrants and covenants that:
 
(i) Any shares purchased upon exercise of this Option shall be acquired for the
Optionee's account for investment only, and not with a view to, or for sale in
connection with, any distribution of the shares in violation of the Securities
Act of 1933 (the "Securities Act"), or any rule or regulation under the
Securities Act.
 
(ii) The Optionee has had such opportunity as he or she has deemed adequate to
obtain from representatives of the Company such information as is necessary to
permit the Optionee to evaluate the merits and risks of his or her investment in
the Company.
 
(iii) The Optionee is able to bear the economic risk of the holding of such
shares acquired pursuant to the exercise of this Option for an indefinite
period.
 
(iv) The Optionee understands that the Shares acquired pursuant to the exercise
of this Option are not registered under the Securities Act and are "restricted
securities" within the meaning of Rule 144 under the Securities Act and may not
be transferred, sold or otherwise disposed of in the absence of an effective
registration statement with respect to the Shares filed and made effective under
the Securities Act of 1933, or an opinion of counsel satisfactory to the Company
to the effect that registration under such Act is not required.
 
By making payment upon exercise of this Option, the Optionee shall be deemed to
have reaffirmed, as of the date of such payment, the representations made in
this Section 10.


(b) Legends of Stock Certificate. All stock certificates representing share of
Common Stock issued to the Optionee upon exercise of this Option shall have
affixed thereto legend(s) substantially in the following forms, in addition to
any other legends required by applicable state law:



--------------------------------------------------------------------------------


"THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT WITH RESPECT
TO THE SHARES EVIDENCED BY THIS CERTIFICATE, FILED AND MADE EFFECTIVE UNDER THE
SECURITIES ACT OF 1933, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY TO
THE EFFECT THAT REGISTRATION UNDER SUCH ACT IS NOT REQUIRED."
 
DATE OF GRANT: January 8, 2008
 

        NUTRACEA  
   
   
    By:      

--------------------------------------------------------------------------------

Bradley D. Edson, Chief Executive Officer    


 

 
The Optionee acknowledges receipt of a copy of the Plan, and represents that he
or she is familiar with the terms and provisions thereof, and hereby accepts
this Option subject to all of the terms and provisions thereof. The Optionee
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board of Directors of NutraCea upon any questions arising
under such Agreement.

 

Dated:                                    
DAVID BENSOL
     
2708 EASA PLACE
     
BELLMORE, NY 11710
               
PHONE: 516-532-6472
               
SSN:
  








--------------------------------------------------------------------------------




CONSENT OF SPOUSE




I, ________________________, spouse of the Optionee who executed the foregoing
Agreement attached hereto, hereby agree that my spouse's interest in the shares
of Common Stock of NutraCea subject to said Agreement shall be irrevocably bound
by the Agreement's terms. I agree to accept as binding, conclusive and final all
decisions or interpretations of the Board of Directors of NutraCea upon any
questions arising under such Agreement. I further agree that my community
property interest in such Shares, if any, shall similarly be bound by said
Agreement and that such consent is binding upon my executors, administrators,
heirs and assigns. I agree to execute and deliver such documents as may be
necessary to carry out the intent of said Agreement and this consent.
 

Dated:                        
  
     
Signature
             
  
     
Print Name



 

--------------------------------------------------------------------------------


EXHIBIT A



TO:
NutraCea

5090 North 40th Street, Suite 400
Phoenix, AZ 85018
 

SUBJECT:
NOTICE OF EXERCISE OF STOCK OPTIONS





With respect to the stock option granted to the undersigned by NutraCea, (the
“Company”) on (grant date) _______________________, to purchase an aggregate of
________________________ shares of the Company’s Common Stock, this is official
notice that the undersigned hereby elects to exercise such option to purchase
shares as follows:


Number of Shares
  
       
Date of Purchase:
   
       
Mode of Payment:
   
(certified check or cash)





The shares should be issued as follows:


Name:
  
   
Address:
   
     
   





Signed by (print name):
    
   
Signature:
    
   
Dated:
   
   
SSN:
   



Please send this notice of exercise to:


NutraCea
5090 North 40th Street, Suite 400
Phoenix, AZ 85018
 
Phone: 602-522-3000
 

--------------------------------------------------------------------------------

